DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 01/29/2020.
Claims 1-14 presented for examination.
Preliminary Amendment
Applicant’s amendment relating to specification, and Claims have been considered and entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/635,075, filed on 01/29/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:


2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A method of modelling the motion base of a vehicle in an entertainment environment having a display, the method comprising:

determining a motion map from the visual media, said motion map indicative of the movement of a camera in the visual media data; 
normalising the motion map to the motion base of the vehicle; 
identifying a first cue in the visual media data and said cue determining a time for said cue, wherein the determination is based on time code data stored in the media data; 
identifying in the motion map a plurality of instances of the cues and synchronising the motion map with the plurality of instances of the cues based on the determined time for said cue.
The limitation of “determining a motion map from the visual media, said motion map indicative of the movement of a camera in the visual media data” alone or in combination, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, “determining” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information (see MPEP 2106.04(a)(2)(III).
The limitation of “normalising the motion map to the motion base of the vehicle” alone or in combination, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “normalising” in the context of the claim encompasses an evaluation which encompass a user manually and/or mentally processing information (see MPEP 2106.04(a)(2)(III)).

The limitation of “identifying a first cue in the visual media data and said cue determining a time for said cue, wherein the determination is based on time code data stored in the media data” alone or in combination, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “identifying” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information (see MPEP 2106.04(a)(2)(III)).
The limitation of “identifying in the motion map a plurality of instances of the cues and synchronising the motion map with the plurality of instances of the cues based on the determined time for said cue” alone or in combination, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “identifying” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information (see MPEP 2106.04(a)(2)(III)).
Under step 2A prong two, claim 1 recites additional element such as “receiving”. However, this additional element is insignificant pre-solution activity (i.e. data gathering). This additional element does not integrate the judicial exception into a practical application.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of modeling the motion based of a vehicle, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in 
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
As recited above the additional element of “receiving” are insignificant pre-solution activity (i.e. data gathering). At most the additional element is not found to including anything more than data gathering. 
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1 wherein the motion map is calculated for each of a plurality of degrees of freedom associated with the vehicle, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept. 


With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 3 wherein the physical parameter is one or more of jerk, torque, acceleration, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1 further comprising displaying the motion map and video data, alone or in combination, under its broadest reasonable interpretation, represents mere data output and is a nominal or tangential. This element is well-understood, routine and conventional.



With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1 further comprising adding a first predetermined movement to the motion map, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1 wherein the step of normalising the motion map to the motion base of the vehicle comprises for a first degree of freedom of the vehicle determining the physical limit of the vehicle for said degree of freedom and scaling the motion to the physical limits of the vehicle, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “normalising” in the context of the claim encompasses an 

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s)  The method of claim 1 further comprising the step of determining the physical forces experienced by a passenger in the vehicle and/or the vehicle as a result of the motion of the vehicle, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 9 further comprising the steps of identifying any instances of the physical force experienced being greater than a predetermined limit, alone or in combination, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “identifying” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information (see MPEP 2106.04(a)(2)(III)).

With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than 

With respect to claim 12, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 9 wherein the forces are selected from the group of velocity, acceleration, torque, g-force, acceleration, and deceleration, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 13, similar analysis as claim 1 applied. Further, the claim recites display, and computing device. These limitations can also be viewed as nothing more than an attempt to generally link the use of judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). 

With respect to claim 14, similar analysis as claim 1 applied.

Additional 35 USC 101 rejection: Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite “computer readable medium” which appears to cover both transitory and non-transitory embodiments. While applicant’s specification may or may not provide examples of a medium as claims, such examples do not explicitly define the term.

The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim is not statutory under 35 U.S.C. § 101.  See In re Nuijten, 84 USPQ2d 1496 (Fed. Cir. 2007) (“[a] signal with embedded supplemental data” require some carrier of information, since “signal” implies conveyance of information, which in turn requires physical carrier, such as electromagnetic wave, on which information is embedded; however, claims do not specify what carrier element is to be used, since limitations address signal's informational content alone, and therefore any tangible means of information carriage, such as electrical signals, modulated electronic waves, or pulses in fiber optic cable, will suffice for all claims at issue.) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, p.2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggest the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
 
non-transitory computer readable medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,277,813 B1 issued to Thomas et al in view of US Publication No. 2004/0023718 A1 issued to Kondo et al.


 receiving visual media data environment (See: Col. 3 lines 50-53, each of the cameras of the video capture device may capture video data such as a stream video, as well as still images) to be displayed in the entertainment (See: Col. 3 lines 30-35, The video capture device may included in an environment (e.g. home environment, outdoor environment, sporting environment, entertainment environment, etc)); 
determining a motion map from the visual media, said motion map indicative of the movement of a camera in the visual media data (See: Col. 4 lines 4-23, allow the multiple cameras to capture video of the environment…capture video in multiple different direction, thereby capturing video of an entirety of the events taking place within the room, provided that those events are within the field of view of at least one of the cameras….the user moves within an environment (e.g. a room, the beach, a hike, in the mountains etc), the video capture device may capture video events occurring within that environment); 
identifying a first cue in the visual media data (See: Col. 5 lines 2-15, identify likely source of interest in the captured video data and can be used to determine a likely primary subject that a user may want to view…the sound cues may also be used in part to determine an initial field of view within the video) and said cue determining a time for said cue, wherein the 
identifying in the motion map a plurality of instances of the cues (See: Col. 5 lines 2-15, identify likely source of interest in the captured video data and can be used to determine a likely primary subject that a user may want to view…the sound cues may also be used in part to determine an initial field of view within the video) and synchronising the motion map with the plurality of instances of the cues based on the determined time for said cue (See: Col. 7 lines 8-21, an audio video (AV) synchronizer may be configured to relate the audio signal to the video signal such that the audio and video are synchronized with one another (i.e. audio/video synchronization).  
Thomas et al does not specify normalising the motion map to the motion base of the vehicle.
Kondo et al discloses normalising the motion map to the motion base of the vehicle (See: par [0041] in order to let an observer sitting on the seat experience a live feeling as if the observer were riding on a vehicle while watching an image displayed on the screen).
It would have been obvious before the effective filing date to combine camera motion estimation as taught by Kondo et al to remote immersive user experience from panoramic video of Thomas et al would in order to let an observer sitting on the seat experience a live feeling as if the observer were riding on a vehicle while watching an image displayed on the screen  (Kondo et al, par [0041]).



3.  Kondo et al discloses the method of claim 1 further comprising the step of determining a physical parameter of motion of the vehicle via a physics engine (See: par [0124] calculates motion center coordinates of the inputted image).  

4. Kondo et al discloses the method of claim 3 wherein the physical parameter is one or more of jerk, torque, acceleration (See: par [0107] acceleration (x, y, z) in three axial direction and angular speeds of rotation about three axes).  

5.  Kondo et al discloses the method of claim 1 further comprising displaying the motion map and video data (See: par [0189] an observer who sits on the seat and watches the image 

6. Kondo et al discloses the method of claim 2 further comprising editing the motion map for one or more of the calculated degrees of freedom of the vehicle (See: par [0044] the camera motion estimation amount calculator calculates camera motion estimation amounts expressing the position and posture of the video camera per frame, for every component (vx,vy,vz,wx,wy,wz) from relative coordinates of representative points relative to the motion center, motion vectors on the representative points, and a geometrical relationship between a three dimensional space ad a two dimensional image as a result of picking up the three dimensional space by the video camera; par [0045] calculates a camera motion amount expressing the amount which the camera actually moved, for every component (x, y, z, roll, pitch, and yaw)…; par [0134] the camera motion prediction amount X at each time is obtained by performing the above calculation from the beginning to the end of a scene; par [0135]-[0138] if there is any unprocessed frame, the procedure returns to the step S84 and camera motion prediction amount calculation processing is carried out for the unprocessed frame (i.e. editing)).  

7.  Kondo et al discloses the method of claim 1 further comprising adding a first predetermined movement to the motion map (see: par [0047] the motion vector calculator calculates motion vectors at preset representative points between frames in an image from the beginning of a 

9.  Kondo et al discloses the method of claim 1 further comprising the step of determining the physical forces experienced by a passenger in the vehicle and/or the vehicle as a result of the motion of the vehicle (See: par [0143] cited as actual data may be the longitudinal inclination of the road surface, the lateral inclination of the road surface, the vibration in the longitudinal direction, the vibration in the lateral direction and the vibration in the vertical direction; par [0144] cited as substituent data may be the inertial force caused by acceleration/deceleration, the centrifugal force on curve, and the head swing of the car on curve; par [0147] the actual vibration component pitch is calculated; par [0149] the actual vibration component roll is calculated).  

As per claims 13 and 14: The instant claims recite substantially same limitation as the above rejected claim 1, and therefore rejected under the same rationale.

Claims 8, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al and Kondo et al as applied to claim 1 above, and further in view of US Patent No. 6,292,170 issued to Chang et al.

8.  Neither Thomas et al no Kondo et al discloses determining the physical limit and scaling the motion to the physical limits. 

It would have been obvious before the effective filing date to combine designing force sensations as taught by Chang et al to remote immersive user experience from panoramic video of Thomas et al would to allow humans to interface with computer systems, and more particularly to computer interface devices that provides input from the user to computer systems and implement force feedback to the user (Chang et al, Col. 1 lines 22-25).

10. Chang et al discloses the method of claim 9 further comprising the steps of identifying any instances of the physical force experienced being greater than a predetermined limit (See: Col. 12 lines 10-46, envelope parameters in the fields can be graphically adjusted by the user by dragging control points…the repeat interval fields allows a user to specify the amount of time before the effect is repeated if the designated button is held down, these parameters and characteristics can be entered as numbers in the displayed input fields or prompts, or can be input by dragging the graphical representation of the waveform in window with a cursor to the desired shape or level…).  



12. Kondo et al discloses the method of claim 9 wherein the forces are selected from the group of acceleration, g-force, acceleration, and deceleration (See: par [0144] inertial force caused by acceleration/deceleration; par [0145] acceleration/deceleration).
	Neither Thomas et al nor Kondo et al discloses velocity and torque.
	Change et al discloses velocity and torque (See: Col. 5 lines 27-42, sensors sens the position, motion and/or other characteristics of a user object…rotary or linear optical encoders, potentiometers, optical sensors, velocity sensors, acceleration sensors….actuators transmit forces to user object of the interface in one or more directions along one or more degrees of freedom in response to signals received from microprocessor….active actuators include linear current control motors, stepper motors, pneumatic/hydraulic active actuators, a torque…).
It would have been obvious before the effective filing date to combine designing force sensations as taught by Chang et al to remote immersive user experience from panoramic video of Thomas et al would to allow humans to interface with computer systems, and more particularly to computer interface devices that provides input from the user to computer systems and implement force feedback to the user (Chang et al, Col. 1 lines 22-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alaniz et al (US Publication No. 2015/0097864 A1) teaches a method for in-vehicle dynamic virtual reality includes receiving vehicle data and user data from one or more portable device.
Hampapur et al (US Patent No. 9,147,260 B2) teaches performing visual surveillance of one or more moving objects include registering one or more images captured by one or more cameras.
XU et al (US Publication No. 2010/0290538 A1) teaches a video contents generation device generates video contents smoothly connecting a series of poses of a human skeleton in conformity with the music with the reduces amount of calculation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        01/11/2022